estate of jane h gudie deceased mary helen norberg executor petitioner v commissioner of internal revenue respondent docket no filed date e was never appointed executrix over d’s estate by a state probate_court but she signed d’s estate’s federal estate_tax_return as executor r determined a deficiency in estate_tax and a sec_6662 i r c accuracy-related_penalty and issued a notice_of_deficiency listing e as executor e filed a petition verdate 0ct jun jkt po frm fmt sfmt v files gudie sheila united_states tax_court reports with this court for redetermination e subsequently filed a motion to dismiss for lack of subject matter jurisdiction arguing this court lacked jurisdiction because she was never appointed executrix by a state probate_court and accordingly the notice_of_deficiency had been sent to the wrong person r objected arguing that because e was in possession of property of d she was a statutory executor within the purview of sec_2203 i r c and the proper person to receive the notice_of_deficiency held e is a statutory executor within the purview of sec_2203 i r c r properly issued e a notice_of_deficiency e timely petitioned this court and therefore this court has jurisdiction edward o c ord and robert p hess for petitioner r malone camp jr and donna f herbert respondent for opinion wherry judge the sole issue before this court is whether we have subject matter jurisdiction petitioner argues we do not respondent argues we do we agree with respondent background the following recitation of facts is drawn primarily from mary helen norberg’s ms norberg motion to dismiss for lack of subject matter jurisdiction motion to dismiss and responses filed by both parties we note that our recitation of facts is solely for the purpose of ruling on the motion to dismiss and is not a finding of facts jane h gudie decedent a resident of california died on date decedent had no children but was survived by two nieces ms norberg and patricia ann lane ms lane decedent’s will did not nominate either niece as her execu- trix part of decedent’s estate consisted of property held in the jane henger gudie living_trust decedent’s trust created date the trust document originally named ms nor- berg and ms lane the nieces as the remainder bene- ficiaries decedent retained for her life the right to revoke or amend the trust in whole or in part on date the terms of decedent’s trust were amended to name the nieces as the primary beneficiaries on verdate 0ct jun jkt po frm fmt sfmt v files gudie sheila estate of gudie v commissioner date the terms of decedent’s trust were amended to appoint ms norberg cotrustee and the nieces as successor cotrustees upon decedent’s death on date decedent and the nieces entered into a transaction where in form the nieces each agreed to pay decedent an annuity of dollar_figure per year with the first pay- ment due in years in return decedent as trustee issued a note to each niece due in years or upon decedent’s death in the face_amount of dollar_figure million with percent interest secured_by the assets of decedent’s trust neither note was recorded and no payments were made on date the unpaid annuity amounts were rolled over into new annu- ities and the annuity commencement_date and the due_date of the notes deferred for another years again no payments were made on or about date a form_706 united_states estate and generation-skipping_transfer_tax return was filed for decedent’s estate estate_tax_return at the time the estate_tax_return was filed no one was formally appointed qualified or acting as executor or administrator of decedent’s estate ms norberg signed the estate_tax_return as executor but refuses to be formally appointed executrix of decedent’s estate under california law the estate_tax_return reported a total gross_estate less exclusion of zero and estate_taxes owed of zero schedule g transfers during decedent’s life attached to the estate_tax_return listed assets including real_estate totaling dollar_figure furniture and furnishings totaling dollar_figure and securities and bank accounts totaling dollar_figure the real_estate secu- rities and bank accounts were titled in the name of decedent’s trust the assets of decedent’s trust were listed subject_to the outstanding debt owed to the nieces dollar_figure million principal plus dollar_figure accrued interest as a result the estate_tax_return reported total assets transferred during decedent’s life of negative dollar_figure as the sole beneficiaries of decedent’s trust the nieces received equal shares of the trust property according to cor- respondence between the nieces ms norberg’s husband and robert p hess mr hess decedent’s estate planner the nieces each received dollar_figure upon decedent’s death respondent audited the estate_tax_return determining decedent had made dollar_figure of adjusted_taxable_gifts in verdate 0ct jun jkt po frm fmt sfmt v files gudie sheila united_states tax_court reports that were not reflected on the estate_tax_return claimed gifts of dollar_figure decedent made in and were invalid for estate and gift_tax purposes and the deduction of dollar_figure claimed on schedule g is not deduct- ible because it was not a bona_fide loan and was not for full and adequate_consideration sec_6662 accuracy-related_penalty on date respondent issued a notice of defi- ciency to estate of jane h gudie c o mary helen norberg executor showing a deficiency in estate_tax of dollar_figure and a of dollar_figure on date a petition was filed with this court by mr hess who is an attorney admitted to practice before this court on behalf of jane h gudie deceased mary helen norberg executor at the time the petition was filed ms norberg resided in california in the petition ms norberg alleged that respondent erred in determining that the decedent did not receive full and adequate_consideration in money or money’s worth for promissory notes that rep- resented bona_fide claims against decedent’s living_trust dated date there was no evidence that gifts made in and were not valid for estate and gift_tax purposes respondent filed his answer on date on date respondent’s motion for leave to file amendment to answer filed date was granted in the motion respondent alleged that the gifts made in were made to skip persons under sec_2613 and accordingly were sub- ject to the generation-skipping_transfer_tax under sec_2601 the motion asserted an increased deficiency in estate_tax of dollar_figure and an increased sec_6662 accuracy-related_penalty of dollar_figure on date ms norberg filed a motion to dismiss on date respondent was ordered to file any response to the motion to dismiss on or before date respondent’s objection to the motion to dismiss was filed on date with six exhibits denominated a through f attached on date ms norberg filed two docu- ments a reply memorandum in support of objections to respondent’s objections to motion to dismiss and mary all section references are to the internal_revenue_code_of_1986 as amended and in effect for the date of decedent’s death all rule references are to the tax_court rules_of_practice and procedure verdate 0ct jun jkt po frm fmt sfmt v files gudie sheila estate of gudie v commissioner helen norberg’s evidentiary objections to respondent’s objec- tions to motion to dismiss i evidentiary objections discussion ms norberg asserts that in ruling on a motion for sum- mary adjudication a trial_court can only consider admissible evidence and that because respondent’s factual allegations and exhibits in support of respondent’s objection are inadmissible they must be stricken citing rule e of the federal rules of civil procedure 285_f3d_764 9th cir and 854_f2d_1179 9th cir as her authorities in orr v bank of am supra pincite the court_of_appeals for the ninth circuit the court to which this case is appeal- able absent stipulation to the contrary stated a trial_court can only consider admissible evidence in ruling on a motion for summary_judgment beyene v coleman sec servs inc supra pincite and rule e of the federal rules of civil procedure stand for the same proposition but we are not ruling on a motion for summary_judgment we are ruling on a motion to dismiss for lack of subject matter jurisdiction the u s supreme court has held where as here there is no statutory direction for procedure upon an issue of jurisdic- tion the mode of its determination is left to the trial_court 307_us_66 when an issue of jurisdiction is raised either by a party or on our own initia- tive we may inquire by affidavits or otherwise into the facts as they exist 330_us_731 n overruled by implication on other grounds by 337_us_682 see also 146_f3d_538 8th cir ms norberg in her objection states this court should treat this motion as a motion for summary_judgment seeking an order ruling that this court lacks subject matter jurisdiction pursuant to tax_court rule sec_40 and sec_121 this is due to the fact that the motion to dismiss is supported by a declaration under penalty of per- jury under u s c which authorizes declarations in lieu of affidavits we view ms norberg’s position as an attempt to circumvent established precedent and bring evidentiary rules not applicable in jurisdictional questions into play in deciding whether we have jurisdiction we are not bound by evidentiary rules applicable in deciding motions for sum- mary judgment verdate 0ct jun jkt po frm fmt sfmt v files gudie sheila united_states tax_court reports none of respondent’s exhibits will be stricken and the court will examine all the facts before us in determining whether we have jurisdiction over this case ii subject matter jurisdiction a introduction the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by con- gress 592_f3d_1050 9th cir affg on other grounds 129_tc_97 our jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed peti- tion rule a c 93_tc_22 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer in the instance of an estate_tax deficiency once the commissioner is notified of the existence of a fidu- ciary relationship the fiduciary steps into the shoes of the taxpayer for tax purposes and the notice_of_deficiency is to be sent to the fiduciary sec_6212 rule a 82_tc_509 estate of kisling v commissioner tcmemo_1993_119 sec_301_6212-1 proced admin regs the taxpayer or fiduciary in turn ha sec_90 days from the date the notice_of_deficiency is mailed days if the notice is mailed to a tax- payer outside of the united_states to file a petition in this court for a redetermination of the deficiency sec_6213 rule a 46_tc_499 b ms norberg’s argument ms norberg relying on 296_us_300 argues that the notice was issued and mailed to the wrong taxpayer although unclear we sur- mise ms norberg’s argument is that she was not a fiduciary within the meaning of sec_6212 she states that she 296_us_300 did not involve the validity of a deficiency_notice but rather the personal liability of the executor and legatee of a shareholder in a dis- solved corporation thus contrary to ms norberg’s assertion hulburd has little if any rel- evance to the case at hand verdate 0ct jun jkt po frm fmt sfmt v files gudie sheila estate of gudie v commissioner was never appointed executrix of decedent’s estate by a cali- fornia probate_court and no action of any kind seeking her appointment as executrix will be taken according to ms norberg the notice_of_deficiency should have been addressed to jane henger gudie living_trust dated date mary helen norberg and patricia ann lane successor co- trustees or to norberg as a transferee c respondent’s argument respondent argues that ms norberg was in actual or constructive receipt of property of decedent and thus as statutory executor within the meaning of sec_2203 was the proper person to whom to issue the notice_of_deficiency pursuant to sec_6212 and the proper party to bring the instant case pursuant to tax_court rule a d analysis our conclusion explained below is that ms norberg because she was in actual or constructive possession of prop- erty of decedent was a statutory executor as such she had the responsibility and authority to file the estate_tax_return by filing the estate_tax_return she notified respondent of a fiduciary relationship and was the proper person to receive the notice_of_deficiency sec_2203 defines executor for purposes of the federal estate_tax as the executor or administrator of the decedent or if there is no executor or administrator appointed quali- fied and acting within the united_states then any person in actual or constructive possession of any property of the decedent in her objection ms norberg states she was never in possession of any assets of the probate_estate of jane h gudie or of other estates with respect to any and all times relevant to our motion to dismiss ms norberg attached to her objection the signed declaration of mr hess who also states that norberg was not ever in possession of any assets of the probate_estate of jane h gudie ms nor- berg and mr hess carefully confine their statements to the probate_estate the fact that the property ms norberg received did not pass through probate is immaterial to this discussion this court has previously held in situations like this that the fact that property interests passed verdate 0ct jun jkt po frm fmt sfmt v files gudie sheila united_states tax_court reports directly rather than as part of decedent’s probate_estate is immaterial 69_tc_811 see also 2_tc_1059 stating that if taxpayers could distinguish between probate and nonprobate property to defeat the estate_tax the law would soon be a nullity on the facts before us ms norberg was in actual or constructive possession of decedent’s property at the time the estate_tax_return was filed at the time the estate_tax_return was filed there was no one appointed qualified or acting as executor or administrator of decedent’s estate therefore ms norberg qualified as a statutory executor of decedent’s estate for purposes of the federal estate_tax see sec_2203 100_tc_17 estate of guida v commissioner supra pincite 26_tc_257 allen v commissioner tcmemo_1999_385 sec_6018 directs the executor in cases where the decedent’s gross_estate exceeds the applicable_exclusion_amount to file an estate_tax_return see also sec_20_6018-2 estate_tax regs therefore as statutory executor ms nor- berg had the responsibility and authority to file the estate_tax_return sec_6036 provides in part every executor as defined in sec_2203 shall give notice of his qualification as such to the secretary in such manner and at such time as may be required by regulations of the secretary sec_6903 provides sec_6903 rights and obligations of fiduciary -upon notice to the secretary that any person is acting for another person in a fiduciary capacity such fiduciary shall assume the powers rights duties and privi- leges of such other person in respect of a tax imposed by this title except as otherwise specifically provided and except that the tax shall be collected decedent was considered the owner of the trust property pursuant to sec_676 which pro- vides the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under any other provision of this part where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both we are not appointing ms norberg executor for purposes of state law or providing her the authority that comes with being appointed executor under state law nor are we concluding that ms norberg is potentially liable for the entire deficiency this court has previously stated it is clear that a determination of deficiency against an estate even though the executor or per- sonal representative is named as the person to receive the notice is not a determination of defi- ciency against the executor or personal representative in his or her personal capacity 90_tc_253 verdate 0ct jun jkt po frm fmt sfmt v files gudie sheila estate of gudie v commissioner from the estate of such other person until notice is given that the fidu- ciary capacity has terminated ms norberg’s filing of the estate_tax_return gave respondent notice for purposes of sec_6036 and sec_6903 that she was to be treated as the executor and fiduciary of decedent’s estate sec_20_6036-2 estate_tax regs pro- vides in relevant part the requirement of sec_6036 for notification of qualification as executor of an estate shall be satisfied by the filing of the estate_tax_return required by sec_6018 sec_301_6036-1 proced admin regs provides when a notice is required under sec_301_6903-1 of a person acting in fiduciary capacity and is also required of such person under this section notice given in accordance with the provisions of this section shall be considered as com- plying with both sections hence filing the estate_tax_return as executor was adequate notice for purposes of both sec_6036 and sec_6903 ms norberg never gave respondent a notice of termi- nation therefore she was never relieved of her powers rights duties and privileges as a fiduciary of decedent’s estate for federal estate_tax purposes she was the proper individual to receive the notice_of_deficiency under sec_6212 and had the capacity to contest the notice_of_deficiency upon which this case is based see rule a huddleston v commissioner supra pincite 64_tc_581 allen v commissioner supra see also estate of kisling v commissioner tcmemo_1993_119 stating that the fiduciary of the estate was required to look after its interests respondent properly mailed a notice_of_deficiency to estate of jane h gudie c o mary helen nor- berg executor and ms norberg’s timely petition gave this court jurisdiction see also estate of callahan v commis- sioner tcmemo_1981_357 stating the function of a ms norberg argues that the filing of an estate_tax_return does not constitute notice for li- ability purposes or apparently in ms norberg’s views to the commissioner of a fiduciary rela- tionship entitling the filer of the estate_tax_return to act for the estate pursuant to sec_6903 she argues form_56 notice concerning fiduciary relationship is necessary for adequate notice we disagree the instructions on form_56 state you must notify the irs of the creation or termination of a fiduciary relationship under sec_6903 and give notice of qualification under sec_6036 you may use form_56 to provide this notice to the irs while filing a form_56 provides ade- quate notice as explained above it is not the exclusive method by which a person can inform the irs that he or she is acting in a fiduciary capacity sec_301_6036-1 proced admin regs sec_20_6036-2 estate_tax regs verdate 0ct jun jkt po frm fmt sfmt v files gudie sheila united_states tax_court reports statutory_notice_of_deficiency is to afford the taxpayer a full and fair opportunity to present its case in this court in conclusion the notice_of_deficiency was appropriately addressed to ms norberg and she had the authority to file the petition in this case her timely petition in response to the valid notice_of_deficiency gives this court jurisdiction iii statute_of_limitations although the argument is unclear in her motion to dismiss ms norberg appears to argue that the period of limitations on assessment has expired in her objection to respondent’s objection ms norberg states she did not and is not asserting in this motion any issue regarding statute_of_limitations and asks us not to rule on this issue we need not analyze this issue here but do note two things first pursuant to sec_6503 and sec_6213 the period of limitations on assessment if open when a notice_of_deficiency was sent would generally be suspended if a timely petition was filed until such time as the secretary is no longer prohibited from assessing the tax second the statute_of_limitations is an affirmative defense not a jurisdictional matter see rule 110_tc_35 to reflect the foregoing an appropriate order will be issued denying petitioner’s motion to dismiss for lack of subject matter jurisdiction f verdate 0ct jun jkt po frm fmt sfmt v files gudie sheila
